DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 04/27/2021 and 10/29/2021 have been acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 71 in Fig 4 and 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On Page 11 line 11, “the actuation cinematics” should read as -- the actuation kinematics --.
On Page 20 line 5, “a Detail IV” should read as -- a Detail V --.
Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
“the first ribs having first having first front faces” in Claim 1 line 10-11 and Claim 15 line 12-13 should read as -- the first ribs having first front faces --.
“the first die half units” in Claim 1 line 14 and Claim 15 line 16 should read as -- the first die half unit --.
“the second die half units” in Claim 1 line 15 and Claim 15 line 16 should read as -- the second die half unit --.
“a pliers jaw” in Claim 3 line 4 should read as -- the pliers jaw --.
“a second guiding surfaces” in Claim 7 line 8 should read as -- the second guiding surface--.
“a die accommodation” in Claim 10 line 4 should read as -- the die accommodation --.
“wherein at least one of a) the two die half units and/or b) the two bearing parts and/or c) the two die halves are identical” in Claim 14 line 1-5 should read as -- wherein at least one of a) the two die half units, b) the two bearing parts, and c) the two die halves are identical  --.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 13-17 and Claim 15 line 15-19 recite the limitation “the guiding rod being formed by a thickening arranged in an end region of at least one first rib of the first die half unit and/or the guiding recess being formed by a guiding recess section which extends from an end region of at least one second rib of the second die half unit, the guiding recess section forming a guiding recess having an open edge in a cross section and comprising a guiding surface having a shape of a segment of a cylinder”, further Claim 1 line 18 and Claim 15 line 20 recite “the thickening of the guiding rod being guided by the guiding surface”. The and/or statement in claims 1 line 13-17 and claim 15 line 15-19 is an open statement which only requires one or the other of the thickening and the guiding recess respectively, however Claim 1 line 18 and Claim 15 line 20 recite both the thickening and the guiding surface of the guiding recess, therefore it is not sufficiently clear from the claim language if only one of the thickening and the guide recess is required by Claims 1 and 15 as suggested by Claim 1 line 13-17 and Claim 15 line 15-19 or if both the thickening and the guide recess are required by Claims 1 and 15 as suggested by Claim 1 line 18 and Claim 15 line 20, thereby rendering the claim indefinite. For the purpose of examination, the examiner interprets the claim language to only require both the thickening and the guiding surface as recited in Claim 1 line 18 and Claim 15 line 20, but only requires one of the details specific to the thickening and the guiding recess as recited in Claim 1 line 13-17 and Claim 15 line 15-19.
Claim 3 line 3-4 recites the limitation “a pivot axis having an orientation vertical to a pivoting plane of a pliers jaw”. Claim 7 line 2-3 recites the limitation “first and second guiding surfaces having an orientation vertical to the axis of rotation”. Claim 12 line 2-4 recites the limitation “first and second stop body guiding surface which have an orientation vertical to the stop body rotational axis”. It is not sufficiently clear what an orientation “vertical to” a plane or axis as claimed means, e.g. vertical means a specific direction parallel with the direction of gravity, not a direction relative to another plane or axis, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets these limitations to recite “perpendicular to” rather than “vertical to” as would appear to be supported by the drawings of the application.
Claim 6 line 2, Claim 6 line 3, Claim 6 line 4, Claim 7 line 2, Claim 7 line 4, Claim 8 line 4, Claim 12 line 2, Claim 13 line 2, and Claim 13 line 4 recite the limitation “the die half”. It is not sufficiently clear from the claim language which of the first die half and the second die half as introduced in Claim 1 line 2-3 these “the die half” are referring to, thereby rendering the claims indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation read as “the die halves”
Claim 7 line 10 recites the limitation “the latching or locking effect”. There is insufficient antecedent basis for the latching or locking effect in the claims, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to read as “the latching or locking the die half at the predefined relative rotation angles”.
Claim 9 line 2 recites the limitation “the at least one of the first and second die half units”. There is insufficient antecedent basis for at least one of the first and second die half units in the claims, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to read as “at least one of the first and second die half units”.
Claim 9 line 2 recites the limitation “the insertion depth”. There is insufficient antecedent basis for the insertion depth in the claims, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to read as “an insertion depth”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, and 14-16 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by US 2021/0194198 to Weisheit.
As per claims 1, 3-6, 8, and 14-16, Weisheit discloses a crimping pliers die for crimping a workpiece, the crimping pliers comprising pliers jaws which hold a first and second die half units of a crimping pliers die comprising:
 [1 and 15] a) a first die half unit comprising a first die half (pressing jaw 7, Fig 1-2 and 5-11) and a second die half unit comprising a second die half (pressing jaw 6, Fig 1-2 and 5-11), b) a guide (see guide protrusions 38 and associated insertion openings 39 in Fig 1 and 5-11) guiding the first die half unit and the second die half unit relatively to each other over a crimping stroke (Para 0123-0127), c) the guide comprising at least one guiding rod (guide protrusion 38 on pressing jaw 7 as seen in Fig 1, 5, 8, and 11) ca) which is held by the first die half unit (see guide protrusion 38 provided on pressing jaw 7 as shown in Fig 1 and 11) and cb) which is guided in a guiding recess (insertion opening 39 provided on pressing jaw 6 as shown in Fig 1 and 11) of the second die half unit, d) the first die half unit comprising first ribs (ribs 31, Fig 1, 6-7 and 11), the second die half unit comprising second ribs (ribs 29, Fig 1, 6-7, and 11, Fig ), the first ribs and the second ribs engaging each other (see Fig 6-7), the first ribs having first having first front faces that provide first crimping surfaces and the second ribs having second front faces that provide second crimping surfaces (see Fig 6-7, 19-20, and 22-25) and e) the guiding rod being formed by a thickening arranged in an end region of at least one first rib of the first die half units (see Fig 1, 5, and 11 that shows that the guide protrusions 38 are formed by a thickening arranged at an end region of at least one of the ribs 31) and/or the guiding recess being formed by a guiding recess section (see insertion openings 39 as shown in Fig 1, 5, and 8-11) which extends from an end region of at least one second rib of the second die half units, the guiding recess section forming a guiding recess having an open edge in a cross section and comprising a guiding surface (see Fig 1, 5, and 8-11 that shows that the insertion opening 39 include side surfaces representing guiding surfaces that extends from an end region of at least one of the ribs 29 and cooperate with the guide protrusions 38), f) the thickening of the guiding rod being guided by the guiding surface (see Fig 1, 5, and 8-11; Para 0123-0126).
 [3] wherein at least one of the first die half and the second die half comprises a bearing part (pivot joint 47, Fig 1-11) by which it is possible to assemble the associated die half unit on a pliers jaw (pliers jaws 2 and 3, Fig 1) with a pivoting degree of freedom about a pivot axis (see pivot axis u shown in Fig 1-11) having an orientation perpendicular to a pivoting plane of a pliers jaw (see Fig 1, 6, and 11 that show that the pivot axis u is contained within a pivoting plane of the pliers jaws representing a plane in which the pliers pivot relative to each other as shown in Fig 18, 21, and 26).
[4] wherein the bearing part comprising a bearing body (pivot joint 47 including pivot pin 48, Fig 6, 11 and 14-16) a) comprising a bearing body guiding surface (see cavity 50 in Fig 6) having a shape of a segment of a cylinder with a guiding diameter (see Fig 6 and 18) and b) comprising an insertion surface (see surface of pivot pin 48 in Fig 6, 11 and 14-16), where an extension of the bearing body is smaller than the guiding diameter (see Fig 6 and 18).
[5] wherein a) at least one of the first die half unit and the second die half unit comprises a holding body (see pivot joint 47 with pivot pin 43 in Fig 6, 11, and 14-17) and b) the associated die half is supported for being rotated about an axis of rotation (twist axis z as shown in Fig 1-11 and 14-18) by a holding body rotational bearing (pivot pin 43, Fig 6, 11, and 14-17) on the holding body, the axis of rotation having an orientation parallel to a guiding axis of the guiding rod and/or the guiding recess which supports the holding body (see Fig 1, 6, and 11 that show that the twist axis z is parallel to a guiding axis of the guide protrusions 38 and insertion openings 39 representing a direction of extension of the guide protrusions 38 and insertion openings 39).
[6] wherein a latching device or a locking device (see U-shaped plug-in part 45 in Fig 11-13) is interposed between the holding body and the die half, the latching device or locking device latching or locking the die half at predefined relative rotational angles between the holding body and the die half about the axis of rotation (see Fig 12 and Fig 13 that show different predefined relative rotational angles between the holding body and the die half locked by the U-shaped plug-in part 45 interacting with angled surfaces of the pivot pin 43; Para 0133).
 [8] wherein for the formation of the holding body rotational bearing the holding body comprises a bearing protrusion (see pivot pin 43 as shown in Fig 11) which has an orientation parallel to the guiding axis of the guiding rod and/or of the guiding recess and which extends through a rotational bearing bore (recess 44, Fig 11) of the die half and which comprises an axial securing element (U-shaped plug-in part 45, Fig 11-13).
[14] wherein at least one of a) the two die half units and/or b) the two bearing parts and/or c) the two die halves are identical (see Fig 1-11 that show that the pressing jaws 6 and 7 are identical and the pivot joints 47 including the pivot pins 43, i.e. bearing parts as claimed, are identical; Para 0112 and 0131).
[16] wherein at least one the first and second die half units is supported by a force-displacement compensating element (resilient retainer part 23, Fig 18, 21, and 26-28; Para 140-0150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2021/0194198 to Weisheit in view of US 2009/0277312 to Knoll.
As per claim 2, Weisheit discloses that the die halves (pressing jaws 6 and 7) are made of metal and can be made by forming, hot forming, or casting (Para 0033), but does not explicitly disclose that the die halves are made by powder spraying or powder injection.
However, secondary reference, Knoll discloses a pliers tool including plier jaws in which the die halves (pliers parts 3 and 5, Fig 1-3) are preferably produced by metal powder injection molding (Para 0049).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Weisheit with the aforementioned teachings of Knoll as to form the die halves using a metal powder injection molding method to form powder injection parts with the reasonable expectation that this method is known in the art and would effectively manufacture the die halves in a preferred manner (Knoll: Para 0049).

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2021/0194198 to Weisheit in view of US 2018/0083403 to Pletsch.
As per claim 9, Weisheit does not explicitly disclose that at least one of the die halves comprises an insertion stop that defines an insertion depth for inserting a workpiece into a die accommodation formed by the die halves.
However, secondary reference, Pletsch discloses a pliers tool including a crimping tool locator (12, Fig 1-4) comprising accommodations (21a-d, Fig 1-4) that act as an insertion stop that defines an insertion depth for inserting a workpiece (workpiece 10 or plug 11, Fig 2-4) into a die accommodation formed by the die halves (die halves 8 and 9, Fig 1 and 3-4) such that the workpiece can be secured at a desired location for crimping the workpiece onto a cable (Para 0072-0074).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Weisheit with the aforementioned teachings of Pletsch as to modify the die halves to comprise an insertion stop that defines an insertion depth for inserting a workpiece into a die accommodation formed by the die halves since such insertion stops are known in the art and with the reasonable expectation that the insertion stop would allow for a workpiece to be secured at a desired insertion depth such that the workpiece can be successfully crimped onto a cable using the die halves (Pletsch: Para 0072-0074).

Potentially Allowable Subject Matter
Claims 7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any other claim rejection including 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 and 10-13 are directed towards a crimping pliers die for crimping a workpiece dependent upon claims 1, 5-6, and 9 respectively. The prior art fails to disclose or render obvious all of the limitations of claims 7 and 10-13 respectively; specifically, the prior art fails to disclose or render obvious the following limitations in combination with the other limitations of claims 7 and 10-13 respectively:

As per claim 7, a first die half comprising first ribs and a second die half comprising second ribs that engage each other, a guide guiding the first die half and the second die half relatively to each other over a crimping stroke and comprising at least one guiding rod which is held by the first die half unit and which is guided in a guiding recess of the second die half, wherein, the guiding rod is formed by a thickening arranged in an end region of at least one first rib of the first die half and/or the guiding recess is formed by a guiding recess which extends from an end region of at least one second rib of the second die half, the thickening of the guiding rod being guided by the guiding surface, wherein at least one of the first die half unit and the second die half unit comprises a holding body and the associated die half is supported for being rotated about an axis of rotation by a rotational bearing on the holding body orientated parallel to a guiding axis of the guiding rod and/or the guiding recess, wherein a latching device or a locking device is interposed between the holding body and the die half, the latching device or locking device latching or locking the die half at predefined relative rotational angles between the holding body and the die half about the axis of rotation, and wherein the holding body and the associated die half comprise first and second guiding surfaces perpendicular to the axis of rotation and on which the holding body and the die half are guided relatively to each other, and the first guiding surface comprises a recess with a latching element or locking element being biased by a spring, and a second guiding surfaces comprising latching recesses or locking recesses wherein the latching element or locking element is arranged in the predefined relative rotational angles for providing the latching or locking effect.

As per claim 10, a first die half comprising first ribs and a second die half comprising second ribs that engage each other, a guide guiding the first die half and the second die half relatively to each other over a crimping stroke and comprising at least one guiding rod which is held by the first die half unit and which is guided in a guiding recess of the second die half, wherein, the guiding rod is formed by a thickening arranged in an end region of at least one first rib of the first die half and/or the guiding recess is formed by a guiding recess which extends from an end region of at least one second rib of the second die half, the thickening of the guiding rod being guided by the guiding surface, wherein at least one of the first and second die half units comprises an insertion stop that defines an insertion depth for inserting a workpiece into a die accommodation formed by the die halves, wherein a stop body is provided on the first die half or the second die half by a stop body rotational bearing for being rotated about a stop body rotation axis parallel to an accommodation axis of the die accommodation and comprises at least two insertion stops arranged with a distance from each other along a circumference of the stop body rotational axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729